Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2021 has been entered.  The original restriction election is carried over from the response to the office action mailed on September 18, 2020. 

Claim Status

Claims 1-3, 6-7, 9, 12, and 14-17 are pending. 
Claims 1, 3, 6-7, 9, 12, 14, and 17 allowed.
EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric M. Brusca on 5/13/2022.
The application has been amended as follows:
In claim 1, lines 5-19 after i) DELETE “one or more Class A and/or Class B hydrotropes in a total amount of less than 10% by weight of the composition; and
ii) a BCS Class Ill active agent with a partition co-efficient (logP) or distribution coefficient (logD) of between 0 and 3.5,
wherein
the BCS class Ill active agent is sumatriptan or any pharmaceutically
acceptable salt thereof:
the class A hydrotrope is selected from the group consisting of alkylxanthine,
caffeine, theophylline, nicotinamide, and prednisolone: and
the class B hydrotrope is selected from the group consisting of benzoic acid or a salt thereof, salycilic acid or a salt thereof, ferulic acid, cinnamide, a cinnamate salt, phenacetin, promethazine, menadione, citric acid or a salt thereof, ascorbic acid or a salt thereof, an acetate salt, a paraben, benzene sulfonic acid or a salt thereof, toluene sulfonic acid or a salt thereof, xylene sulfonic acid or a salt thereof, cumene sulfonic acid or a salt thereof, and cymene sulfonic acid or a salt thereof” and INSERT --- a Class A and a Class B hydrotrope in a total amount of less than 10% by weight of the composition; and
ii) a BCS Class Ill active agent with a partition co-efficient (logP) or
distribution co-efficient (logD) of between 0 and 3.5,
wherein
the BCS class III active agent is sumatriptan or any pharmaceutically
acceptable salt thereof;
the class A hydrotrope is caffeine; and
the class B hydrotrope is sodium acetate ----. 
In claim 3, lines 4-19 after an oral spray composition comprising DELETE “(i) one or more Class A and/or Class B hydrotropes in a total amount of less than 10% by weight of the composition; and
(ii) a BCS Class Ill active agent with a partition co-efficient (logP) or distribution coefficient (logD) of between 0 and 3.5,
wherein
the BCS class Ill active agent is sumatriptan or any pharmaceutically
acceptable salt thereof:
the class A hydrotrope is selected from the group consisting of alkylxanthine,
caffeine, theophylline, nicotinamide, and prednisolone: and
the class B hydrotrope is selected from the group consisting of benzoic acid or a salt thereof, salycilic acid or a salt thereof, ferulic acid, cinnamide, a cinnamate salt, phenacetin, promethazine, menadione, citric acid or a salt thereof, ascorbic acid or a salt thereof, an acetate salt, a paraben, benzene sulfonic acid or a salt thereof, toluene sulfonic acid or a salt thereof, xylene sulfonic acid or a salt thereof, cumene sulfonic acid or a salt thereof, and cymene sulfonic acid or a salt thereof” and INSERT --- i) a Class A and a Class B hydrotrope in a total amount of less than 10% by weight of the composition; and
ii) a BCS Class Ill active agent with a partition co-efficient (logP) or
distribution co-efficient (logD) of between 0 and 3.5,
wherein
the BCS class III active agent is sumatriptan or any pharmaceutically
acceptable salt thereof;
the class A hydrotrope is caffeine; and
the class B hydrotrope is sodium acetate ----. 

DELETE claims 2, 15, and 16.

Withdrawn Rejections
The rejection of claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Prousky et al. (The treatment of migraines and tension-type headaches with intravenous and oral niacin (nicotinic acid): systematic review of the literature. Nutr J. 2005 Jan 26;4:3) in view of Cosmetic Ingredient Review Expert Panel. Final report of the safety assessment of niacinamide and niacin. Int J Toxicol. 2005;24 Suppl 5:1-31 is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 6-7, 9, 12, 14, and 17  are allowable. US20080031959A1 discloses oral spray administration for absorption through the oral mucosa and related methods of preparation and administration are provided. Preferred embodiments provide sumatriptan succinate in a potassium phosphate buffer (e.g., abstract) or other acetate buffers [0039]. ‘959 does not discuss a third caffeine component nor a total amount of hydrotropes as claimed.
Applicant points to Exhibit A which demonstrates that penetration of sumatriptan succinate through oral mucosa is increased when used in combination with Class A and Class B hydrotropes. Indeed, sumatriptan + caffeine + sodium acetate, increased penetration over the corresponding formulation comprising the single hydrotrope, sodium acetate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627